OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03907 The Empire Builder Tax Free Bond Fund (Exact name of registrant as specified in charter) 546 Fifth Avenue, 7th FloorNew York, New York (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 953-7800 Date of fiscal year end:February 28, 2013 Date of reporting period: February 28, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE EMPIRE BUILDER TAX FREE BOND FUND ANNUAL REPORT February 28, 2013 At the close of business on March 8, 2013, the Neuberger Berman New York Municipal Income Fund (the “New Fund”) acquired all the assets and assumed all the liabilities of The Empire Builder Tax Free Bond Fund (the “Fund”) (the “Reorganization”), and shareholders of the Fund received New Fund shares in exchange for their Fund shares. Prior to that date, the New Fund had no operations. The financial information through March 8, 2013, for the Institutional Class of the New Fund is that of the Builder Class of the Fund, the predecessor to the New Fund for accounting purposes. THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS Dear Shareholder, We are pleased to present The Empire Builder Tax Free Bond Fund (the “Fund”) Annual Report for the period ended February 28, 2013. For the past year, the Builder Class was up 2.01% while the Premier Class was up 2.04%. The Federal Reserve Board has left the Federal Funds Rate, the key target rate on loans between member banks, at recent lows (between 0% and 0.25%). In our view, this low rate environment has helped the economy improve. The stock market has had a good recovery, but the housing market and unemployment remain great concerns and we believe will for years to come. The municipal yield curve has recently been steep from a historical perspective and we believe supply should remain manageable. In addition, the economy has been expanding only at a modest pace so we feel the Federal Reserve will hold rates at their current ultra-low levels for the foreseeable future. As such, we believe demand for municipal securities will be solid, especially given what we see as their compelling valuations versus other higher-quality fixed income securities. As many of you know, Neuberger Berman Management LLC was engaged as the Fund’s investment adviser and the services of Glickenhaus & Co. were discontinued following the reorganization of The Empire Builder Tax Free Bond Fund into Neuberger Berman New York Municipal Income Fund, a series of Neuberger Berman Income Funds, on March 8, 2013. Accordingly this is my final letter to you. We appreciate your business during our years as Adviser to the Fund. Sincerely, Seth M. Glickenhaus President The opinions expressed are those of the Fund’s portfolio management prior to March 8, 2013. The opinions are as of the date of this report and are subject to change without notice. Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 2 THE EMPIRE BUILDER TAX FREE BOND FUND - BUILDER CLASS PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Empire Builder Tax Free Bond Fund – Builder Class and the Barclays Capital Municipal Bond Index Average Annual Total Returns (Unaudited) 1 Year 5 Years 10 Years Expense Ratio* The Empire Builder Tax Free Bond Fund - Builder Class 2.01% 3.22% 2.66% 1.08% Barclays Capital Municipal Bond Index 5.01% 6.79% 5.06% NA * The above expense ratio is from the Fund’s prospectus dated June 27, 2012. Additional information pertaining to the Fund’s expense ratio for the year ended February 28, 2013 can be found in the Financial Highlights. 3 THE EMPIRE BUILDER TAX FREE BOND FUND - PREMIER CLASS PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $20,000 Investment in The Empire Builder Tax Free Bond Fund – Premier Class and the Barclays Capital Municipal Bond Index Average Annual Total Returns (Unaudited) 1 Year 5 Years 10 Years Expense Ratio* The Empire Builder Tax Free Bond Fund - Premier Class 2.04% 3.35% 2.82% 0.99% Barclays Capital Municipal Bond Index 5.01% 6.79% 5.06% NA * The above expense ratio is from the Fund’s prospectus dated June 27, 2012. Additional information pertaining to the Fund’s expense ratio for the year ended February 28, 2013 can be found in the Financial Highlights. 4 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS February 28, 2013 MUNICIPAL SECURITIES — 90.0% Credit Ratings* Par Value Value New York City and New York City Agencies — 12.0% Hudson Yards Infrastructure Corp., Revenue, Series A, 5.75%, due 02/15/2047, Par Call 02/15/2021 @ 100 A2/A $ $ New York City, General Obligation, Series C, 5.50%, due 08/01/2014,Par Call 02/01/2014 @100 Aa2/AA New York City, General Obligation, Series E-1, 6.25%, due 10/15/2028, Par Call 10/15/2018 @ 100 Aa2/AA New York City, Housing Development Corp., Multi-Family Housing Revenue, Series M, 4.40%, due 05/01/2014, Non-Callable Aa2/AA 4.45%, due 11/01/2014, Non-Callable Aa2/AA 4.60%, due 05/01/2015, Non-Callable Aa2/AA 4.65%, due 11/01/2015, Non-Callable Aa2/AA 6.75%, due 11/01/2033, Par Call 11/01/2018 @ 100 Aa2/AA New York City, Municipal Water Finance Authority, Water & Sewer Systems, Revenue, Series GG, 5.00%, due 06/15/2017, Par Call 12/15/2015 @ 100 Aa2/AA+ Triborough Bridge & Tunnel Authority, Revenue, 5.25%, due 11/15/2022,Par Call 11/15/2013 @ 100 (NATL-RE) A1/A+ 5.25%, due 11/15/2023,Par Call 11/15/2013 @ 100 (NATL-RE) A1/A+ Total New York City and New York City Agencies $ New York State Agencies — 45.4% Dormitory Authority of the State of New York — 37.3% Catholic Health System Obligated Group, Non-State Supported Debt, Revenue, Series A, 2.00%, due 07/01/2014, Non-Callable Baa1/BBB+ 3.00%, due 07/01/2015, Non-Callable Baa1/BBB+ 3.00%, due 07/01/2016, Non-Callable Baa1/BBB+ City University System Consolidated Fifth General Resolution, State Supported Debt, Revenue, Series E, 6.125%, due 01/01/2031, Par Call 01/01/2019 @ 100 NR/AA- See accompanying notes to financial statements. 5 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 MUNICIPAL SECURITIES — 90.0% (Continued) Credit Ratings* Par Value Value New York State Agencies — 45.4% (Continued) Dormitory Authority of the State of New York — 37.3% (Continued) Department of Education, State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2018, Par Call 07/01/2016 @ 100 NR/AA- $ $ Department of Health, Veterans Home, Revenue, Series A, 5.00%, due 07/01/2013, Non-Callable NR/AA- Hospital for Special Surgery, Non-State Supported Debt, Revenue, 6.00%, due 08/15/2038, Par Call 08/15/2019 @ 100 (FHA) Aa2/AA+ Memorial Sloan-Kettering Cancer Center, Non-State Supported Debt, Revenue, Series 1, 5.00%, due 07/01/2020, Non-Callable Aa3/AA- Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series A, 5.00%, due 02/15/2019, Par Call 02/15/2015 @ 100 (AMBAC) NR/AA- Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series F, 6.25%, due 02/15/2031, Par Call 08/15/2018 @ 100 NR/AA- Municipal Health Facilities Improvement Program, Non-State Supported Debt, Revenue, Subseries 2-1, 5.00%, due 01/15/2018, Non-Callable Aa3/AA- New York Medical College, Revenue, 5.25%, due 07/01/2013, Continuously Callable @ 100 (NATL-RE) Baa2/BBB North Shore-Long Island Jewish Obligated Group, Non-State Supported Debt, Revenue, Series B, 4.25%, due 05/01/2039, Par Call 05/01/2022 @ 100 A3/A- School Districts Revenue Bond Financing Program, Non-State Supported Debt, Revenue, Series A, 3.00%, due 04/01/2014, Non-Callable(State Aid Withholding) NR/A+ 4.00%, due 10/01/2014, Non-Callable(State Aid Withholding) NR/A+ See accompanying notes to financial statements. 6 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 MUNICIPAL SECURITIES — 90.0% (Continued) Credit Ratings* Par Value Value New York State Agencies — 45.4% (Continued) Dormitory Authority of the State of New York — 37.3% (Continued) Special Act School Districts Program, Revenue, 6.00%, due 07/01/2019, Continuously Callable @ 100 (NATL-RE) Baa2/BBB $ $ St. Lawrence-Lewis BOCES Program, Non-State Supported Debt, Revenue, 4.00%, due 08/15/2018, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA- 4.125%, due 08/15/2020, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA- 4.25%, due 08/15/2021, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA- State Personal Income Tax, Revenue, Series A, 5.00%, due 12/15/2029, Par Call 12/15/2022 @ 100 NR/AAA University of Rochester, Non-State Supported Debt, Revenue, Series A-1, 5.00%, due 07/01/2019, Par Call 01/01/2017 @ 100 Aa3/AA- Upstate Community Colleges, Revenue, Series B, 5.25%, due 07/01/2015, Par Call 07/01/2014 @ 100 (NATL-RE, FGIC, TCRS) Aa3/NR Total Dormitory Authority of the State of New York Other New York State Agencies — 8.1% New York State Environmental Facilities Corp., United Water New Rochelle, Water Facilities Revenue, Series A, 4.875%, due 09/01/2040, Par Call 09/01/2020 @ 100 Baa1/A- New York State Housing Finance Agency, Revenue, Series A, 2.00%, due 09/15/2013, Non-Callable NR/AA- 5.00%, due 09/15/2013, Non-Callable NR/AA- New York State Urban Development Corp., Service Contract Revenue, Series D, 5.00%, due 01/01/2015, Non-Callable NR/AA- Total Other New York State Agencies Total New York State Agencies $ See accompanying notes to financial statements. 7 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 MUNICIPAL SECURITIES — 90.0% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 32.6% Addison Central School District, General Obligation, 5.00%, due 06/01/2019, Non-Callable(State Aid Withholding) A1/NR $ $ Ausable Valley Central School District, General Obligation, 2.50%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/A Caledonia-Mumford Central School District, General Obligation, 4.00%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/A+ Dansville Central School District, General Obligation, 2.00%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/AA- East Moriches Union Free School District, General Obligation, 3.00%, due 07/01/2018, Non-Callable (AGM State Aid Withholding) NR/AA- 3.00%, due 07/01/2019, Non-Callable (AGM State Aid Withholding) NR/AA- 3.00%, due 07/01/2020, Non-Callable (AGM State Aid Withholding) NR/AA- Elmira City School District, General Obligation, 5.00%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/A Erie County IDA, City School District of Buffalo Project, School Facility Revenue, Series A, 5.75%, due 05/01/2025, Par Call 05/01/2017 @ 100 (AGM) Aa3/AA- Freeport, Public Improvement, General Obligation, Series A, 3.00%, due 03/15/2013, Non-Callable (AGM) A1/NR Freeport, Public Improvement, General Obligation, Series B, 2.00%, due 06/01/2013, Non-Callable (AGM) A1/NR Genesee Valley Central School District at Angelica Belmont, General Obligation, 3.00%, due 06/15/2014, Non-Callable(AGM State Aid Withholding) NR/AA- 4.00%, due 06/15/2015, Non-Callable (AGM State Aid Withholding) NR/AA- See accompanying notes to financial statements. 8 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 MUNICIPAL SECURITIES — 90.0% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 32.6% (Continued) Geneva City School District, General Obligation, 2.00%, due 06/15/2013, Non-Callable (State Aid Withholding) A1/NR $ $ 3.00%, due 06/15/2014, Non-Callable (State Aid Withholding) A1/NR Greene County, Public Improvement, General Obligation, 3.00%, due 03/15/2013, Non-Callable Aa3/NR Hannibal Central School District, General Obligation, Series A, 2.00%, due 07/01/2013, Non-Callable (AGM State Aid Withholding) NR/AA- Hempstead Town, Adelphi University Project, Revenue, 3.00%, due 06/01/2013, Non-Callable NR/A Hempstead Town, Local Development Corp., Revenue, Series 2011, 4.625%, due 07/01/2036, Par Call 07/01/2021 @ 100 A3/A Hornell City School District, General Obligation, 3.00%, due 06/15/2013, Non-Callable(State Aid Withholding) A1/NR Ithaca City, General Obligation, Series A, 3.00%, due 01/15/2016, Non-Callable Aa2/NR Ithaca City, General Obligation, Series B, 3.00%, due 08/01/2015, Non-Callable Aa2/NR Jamestown City School District, General Obligation, 4.00%, due 11/01/2019, Non-Callable (State Aid Withholding) A1/NR Johnson City Central School District, General Obligation, 5.00%, due 06/15/2022, Par Call 06/15/2014 @ 100 NR/AA- 5.00%, due 06/15/2026, Par Call 06/15/2022 @ 100 (AGM State Aid Withholding) NR/AA- Long Island Power Authority, Electric System General Revenue, Series A, 6.00%, due 05/01/2033, Par Call 05/01/2019 @ 100 A3/A- See accompanying notes to financial statements. 9 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 MUNICIPAL SECURITIES — 90.0% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 32.6% (Continued) Mechanicville City School District, General Obligation, 3.00%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/A+ $ $ Metropolitan Transportation Authority, Transportation Revenue, Series 2008C, 6.50%, due 11/15/2028, Par Call 11/15/2018 @ 100 A2/A Newburgh City School District, General Obligation, 2.50%, due 06/15/2013, Non-Callable(AGM State Aid Withholding) A2/AA- North Syracuse Central School District, General Obligation, Series B, 5.00%, due 06/15/2019, Non-Callable (State Aid Withholding) Aa3/NR 5.00%, due 06/15/2021, Non-Callable (State Aid Withholding) Aa3/NR Otego-Unadilla Central School District, General Obligation, 3.00%, due 06/15/2019, Non-Callable (AGM State Aid Withholding) NR/AA- 4.00%, due 06/15/2020, Non-Callable (AGM State Aid Withholding) NR/AA- Peru Central School District, General Obligation, 2.00%, due 06/15/2013, Non-Callable (State Aid Withholding) Aa3/A+ Ravena-Coeymans-Selkirk Central School District, General Obligation, 2.00%, due 06/15/2013, Non-Callable (State Aid Withholding) Aa3/NR Schuylerville Central School District, General Obligation, 3.00%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/A+ Sodus Central School District, General Obligation, 2.00%, due 06/15/2013, Non-Callable (State Aid Withholding) NR/A+ See accompanying notes to financial statements. 10 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 MUNICIPAL SECURITIES — 90.0% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 32.6% (Continued) South Seneca Central School District, General Obligation, 4.25%, due 06/15/2013, Non-Callable (State Aid Withholding) A1/NR $ $ Sullivan West Central School District, General Obligation, 3.00%, due 06/15/2013, Non-Callable (AGM State Aid Withholding) A2/AA- Warsaw Central School District, General Obligation, 2.625%, due 06/15/2013, Non-Callable (State Aid Withholding) Aa3/A+ Total Other New York State Bonds $ Total Investments at Value — 90.0% (Cost $65,524,307) $ Other Assets in Excess of Liabilities — 10.0% Net Assets — 100.0% $ * Credit Ratings assigned by Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Corp. (“Standard & Poor’s”), respectively (Unaudited). Definitions AGM Insured as to principal and interest by the Assured Guaranty Municipal Corp. AMBAC Insured as to principal and interest by the American Municipal Bond Assurance Corp. BOCES Board of Cooperative Educational Services FGIC Insured as to principal and interest by the Financial Guaranty Insurance Co. FHA Insured as to principal and interest by the Federal Housing Administration IDA Industrial Development Agency NATL-RE Reinsured as to principal and interest by the National Public Finance Guarantee Corp. TCRS Transferable Custodial Receipts See accompanying notes to financial statements. 11 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2013 Description of Moody’s Ratings (Unaudited) Aaa Issuers or issues rated 'Aaa' demonstrate the strongest creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Aa Issuers or issues rated 'Aa' demonstrate very strong creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. A Issuers or issues rated 'A' demonstrate above-average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Baa Issuers or issues rated 'Baa' demonstrate average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. NR Not Rated. In the opinion of the Adviser, instrument judged to be of comparable investment quality to rated securities which may be purchased by the Fund. WR Rating has been withdrawn. Moody’s applies numerical modifiers 1, 2 and 3 in each generic rating classification below Aaa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Description of Standard & Poor’s Ratings (Unaudited) AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. NR Not Rated. In the opinion of the Adviser, instrument judged to be of comparable investment quality to rated securities which may be purchased by the Fund. Standard & Poor’s ratings may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Summary of Portfolio Holdings (Unaudited) The Empire Builder Tax Free Bond Fund Percent of Net Assets New York State Agencies Other New York State Bonds New York City and New York City Agencies Other Assets in Excess of Liabilities See accompanying notes to financial statements. 12 THE EMPIRE BUILDER TAX FREE BOND FUND STATEMENT OF ASSETS AND LIABILITIES February 28, 2013 ASSETS Investments in securities, at value (cost $65,524,307) (Note 2) $ Cash Interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Dividends payable Payable for capital shares redeemed Advisory fees payable (Note 4) Accrued Trustees’ fees (Note 4) Payable to administrator, fund accountant and transfer agent (Note 4) Payable to Chief Compliance Officer (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from investments ) Net unrealized appreciation of investments NET ASSETS $ PRICING OF BUILDER CLASS SHARES: Net assets applicable to Builder Class shares $ Shares of beneficial interest outstanding (unlimited shares authorized, no par value) Net asset value, offering and redemption price per share (Note 2) $ PRICING OF PREMIER CLASS SHARES: Net assets applicable to Premier Class shares $ Shares of beneficial interest outstanding (unlimited shares authorized, no par value) Net asset value, offering and redemption price per share (Note 2) $ See accompanying notes to financial statements. 13 THE EMPIRE BUILDER TAX FREE BOND FUND STATEMENT OF OPERATIONS For the Year Ended February 28, 2013 INVESTMENT INCOME Interest $ EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Trustees' fees (Note 4) Legal fees Transfer agency fees - Builder Class (Note 4) Transfer agency fees - Premier Class (Note 4) Fund accounting fees (Note 4) Postage and supplies Compliance services fees (Note 4) Audit and tax fees Registration fees - Builder Class Registration fees - Premier Class Registration and filing fees - Common Custody and bank service fees Pricing fees Insurance expense Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS (NOTES 2 AND 3) Net realized gains from investment transactions Change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 14 THE EMPIRE BUILDER TAX FREE BOND FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended February 28, Year Ended February 29, FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Builder Class ) ) From net investment income, Premier Class ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS BUILDER CLASS Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease in net assets from Builder Class capital share transactions ) ) PREMIER CLASS Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease in net assets from Premier Class capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ SUMMARY OF CAPITAL SHARE ACTIVITY BUILDER CLASS Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year PREMIER CLASS Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 15 THE EMPIRE BUILDER TAX FREE BOND FUND - BUILDER CLASS FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Year Ended February 28, 2013 Year Ended February 29, 2012 Year Ended February 28, 2011 Year Ended February 28, 2010 Year Ended February 28, 2009 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations Less distributions: Dividends from net investment income ) Distributions from net realized capital gains — — ) ) — Total distributions ) Net asset value at end of year $ Total return (a) 2.01% 4.05% 1.08% 3.97% 5.01% Ratios/Supplementary Data: Net assets at end of year (in 000s) $ Ratio of net investment income to average net assets 1.71% 1.99% 2.07% 2.28% 2.74% Ratio of expenses to average net assets (b) 1.06% 1.07% 1.16% 1.41% 1.31% Portfolio turnover rate (c) 28% 19% 25% 18% 75% (a) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Ratio as disclosed reflects the impact of custody fee credits earned by the Fund on cash balances. Had the custody fee credits not been included, the impact would have been to increase the ratios by 0.00% and 0.03% for the fiscal years ended February 2010 and 2009, respectively (Note 2). There was no impact to such ratio for the fiscal years ended February 2013, 2012 and 2011. (c) Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. See accompanying notes to financial statements. 16 THE EMPIRE BUILDER TAX FREE BOND FUND - PREMIER CLASS FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Year Ended February 28, 2013 Year Ended February 29, 2012 Year Ended February 28, 2011 Year Ended February 28, 2010 Year Ended February 28, 2009 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations Less distributions: Dividends from net investment income ) Distributions from net realized capital gains — — ) ) — Total distributions ) Net asset value at end of year $ Total return (a) 2.04% 4.21% 1.19% 4.18% 5.19% Ratios/Supplementary Data: Net assets at end of year (in 000s) $ Ratio of net investment income to average net assets 1.79% 2.08% 2.17% 2.48% 2.90% Ratio of expenses to average net assets (b) 0.98% 0.98% 1.06% 1.21% 1.15% Portfolio turnover rate (c) 28% 19% 25% 18% 75% (a) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Ratio as disclosed reflects the impact of custody fee credits earned by the Fund on cash balances. Had the custody fee credits not been included, the impact would have been to increase the ratios by 0.00% and 0.03% for the fiscal years ended February 2010 and 2009, respectively (Note 2). There was no impact to such ratio for the fiscal years ended February 2013, 2012 and 2011. (c) Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. See accompanying notes to financial statements. 17 THE EMPIRE BUILDER TAX FREE BOND FUND NOTES TO FINANCIAL STATEMENTS February 28, 2013 1. Organization The Empire Builder Tax Free Bond Fund (the “Fund”) was established as a Massachusetts business trust by an Agreement and Declaration of Trust dated September 30, 1983. The Fund is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end, non-diversified investment company. The Fund seeks as high a level of current income exempt from federal income tax and New York State and City personal income taxes as the Adviser believes to be consistent with the preservation of capital. The Fund has an unlimited number of shares authorized with no par value. The Fund’s two classes of shares, Builder Class and Premier Class, represent interests in the same portfolio of investments and have the same rights, but differ primarily in expenses to which they are subject and required investment minimums. Premier Class shares bear lower transfer agency costs as a percentage of average net assets (Note 4) and require a $20,000 initial investment, whereas Builder Class shares require a $1,000 initial investment. Each class of shares has exclusive voting rights with respect to matters affecting only that class. At the close of business on March 8, 2013, the Neuberger Berman New York Municipal Income Fund acquired all the assets and assumed all the liabilities of the Fund (Note 7).The disclosure in the financial statements relates to the period ended February 28, 2013 and does not contemplate the changes that occurred after the fiscal year end. 2. Significant Accounting Policies The following is a summary of significant accounting policies. Securities Valuation – Tax-exempt securities are generally valued using prices provided by an independent pricing service approved by the Fund’s Board of Trustees (the “Board”). The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices. The methods used by the independent pricing service and the quality of valuations so established are reviewed by Glickenhaus & Co. (the “Adviser”), under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. Short-term debt securities having remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Investments in registered investment companies are reported at their respective net asset values as reported by those companies. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. 18 THE EMPIRE BUILDER TAX FREE BOND FUND NOTES TO FINANCIAL STATEMENTS (Continued) February 28, 2013 Various inputs are used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs Municipal securities are valued using various inputs, including benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data and industry and market events and are typically classified as Level 2. The inputs or methodology used are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2013: Level 1 Level 2 Level 3 Total Municipal Securities $
